COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  ROBERTINA RANSOM,                                             No. 08-22-00063-CV
                                                  §
                       Appellant,                                 Appeal from the
                                                  §
  v.                                                         County Court at Law No. 3
                                                  §
  UNIVERSITY OF TEXAS AT EL PASO,                             of El Paso County, Texas
                                                  §
                         Appellee.                             (TC# 2020DCV1513)
                                                  §

                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 12, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Stewart W. Forbes, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before October 12, 2022.

       IT IS SO ORDERED this 12th day of September, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.